DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13-16 recite an “instructing the first mobile body moving in emergency to make a lane change to and move on an oncoming lane” which is unclear. For the purposes of the prior art rejection below this term has been interpreted as “instructing the first mobile body moving in emergency to change lanes into an oncoming lane.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McNew et al. (US 20090109061 A1) (hereinafter McNew) in view of Zeplin et al. (US 20200098253 A1) (hereinafter Zeplin). As regards the individual claims:
Regarding claim 1, McNew teaches a mobility information provision system comprising:
a collector configured to collect field information or preliminary processed information by using a plurality of communication apparatuses provided for respective predetermined zones or respective predetermined sections (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection)
the field information including information about movement of a plurality of mobile bodies the preliminary processed information being obtained by processing the field information (McNew: ¶ 014; Using the knowledge of the intersection and surrounding locale, the processor unit 11 evaluates vehicle (mobile unit) movement in the context of the intersection and local environment. Vehicle movement information includes at least vehicle location. From a series of location updates, vehicle direction, speed, and acceleration may be either calculated onboard the vehicle and reported to the roadside unit, or calculated in the processor associated with the roadside unit.)
a mapping unit configured to map positions of the mobile bodies on a basis of the field information or the preliminary processed information collected by the collector (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection)
a generator configured to generate course-related information by using information including the positions of the mobile bodies mapped by the mapping unit (McNew: ¶ 012; where accurate and timely mobile information 13 is determined and communicated to the roadside unit, allowing the roadside unit to track and predict vehicle trajectories.)
the course-related information being information on a course or a movable range within which each of the mobile bodies is able to move (McNew: ¶ 037; the intelligent vehicle may have knowledge of its route or end destination and be able to provide an explicit report to the stationary unit, indicating its immediate intentions at the intersection (e.g., proceed straight, turn left, etc.), as it approaches the intersection.)
McNew does not explicitly teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, by using the generated course- related information or information obtained on a basis of the course-related information and usable for determination or control of the movement of the corresponding one of the mobile bodies; however, Zeplin does teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, by using the generated course- related information or information obtained on a basis of the course-related information and usable for determination or control of the movement of the corresponding one of the mobile bodies (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Zeplin because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Zeplin’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Zeplin’s device has been improved by directly controlling the vehicles in the area under centralized control of the system. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Zeplin’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because doing so allows the control system to reliably predict the movements of the vehicles under control better than in a system that provides driver alerts like McNew, this provides the benefit of more accurate and safe system operation.
McNew further teaches:
wherein the generator is configured to generate the course-related information for each of the mobile bodies, to prevent hindrance to movement of a first mobile body moving in emergency, out of the mobile bodies (McNew: ¶ 017-019; the vehicle(s) meeting the criterion highest on the list is granted right of way over all other approaching vehicles. [wherein first listed is an] i) Emergency vehicle) (McNew: ¶ 033; the process invokes the right of way rules to determine which mobile unit or units has right of way, in block 35. The process then reports the result to all present mobile units, in block 36. Upon receiving the right of way determination results, the vehicles act according to the results)
Regarding claim 2, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 1. McNew further teaches:
further comprising a plurality of terminal devices usable in the respective mobile bodies (McNew: ¶ 012; Vehicles 21 include wireless communications capability, allowing connectivity with one or more roadside units.)
wherein each of the communication apparatuses provided for the respective predetermined zones or the respective predetermined sections in which the mobile bodies are to move is configured to communicate with the terminal device used in a mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge, out of the mobile bodies (McNew: ¶ 006; system include collecting position and movement information about the plurality of mobile units approaching the intersection; storing a plurality of rules about right of way at the intersection; accessing information about geometric and/or map representation of the intersection)
Regarding claim 3, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 1. McNew further teaches:
wherein each of the mobile bodies comprises a vehicle, and the controller is provided in the vehicle (McNew: ¶ 012; Vehicles 21 include wireless communications capability, allowing connectivity with one or more roadside units.)
Regarding claim 4, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 2. McNew further teaches:
wherein each of the mobile bodies comprises a vehicle, and the controller is provided in the vehicle (McNew: ¶ 012; Vehicles 21 include wireless communications capability, allowing connectivity with one or more roadside units.) (McNew: ¶ 033; the process invokes the right of way rules to determine which mobile unit or units has right of way, in block 35. The process then reports the result to all present mobile units, in block 36. Upon receiving the right of way determination results, the vehicles act according to the results,)
Regarding claim 5, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 1. McNew further teaches:
wherein the mapping unit is configured to map a position of the first mobile body moving (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection)
in emergency, together with priority information indicating prioritization over a second mobile body that is another mobile body out of the mobile bodies (McNew: ¶ 017-019; the vehicle(s) meeting the criterion highest on the list is granted right of way over all other approaching vehicles. [wherein priority is:] i) Emergency vehicle ii) Through traffic on major road. iii) Right turning vehicle from major road. iv) Left turning vehicle from major road. v) Through traffic on minor road. vi) Right turning vehicle from minor road. vii) Left turning vehicle from minor road.)
And Zeplin further teaches:
and the generator is configured to generate, for the first mobile body moving in emergency and assigned with the priority information, the course-related information instructing the first mobile body to keep a course on a lane or a road on which the first mobile body is moving (Zeplin: ¶¶ 016-022; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle. [0020] The invention provides for this, [0021] in that the current position data and the travel direction vector (R′) of at least one emergency vehicle (2) are transmitted directly or indirectly to autonomous vehicles which are located on the projected travel route (B) of the emergency vehicle (2), and [0022] that these autonomous vehicles are made to clear the roadway of the forecast route or not to use it at all.)
Regarding claim 6, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 2. Zeplin further teaches:
wherein the mapping unit is configured to map a position of the first mobile body moving in emergency, together with priority information indicating prioritization over a second mobile body that is another mobile body out of the mobile bodies (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.)
and the generator is configured to generate, for the first mobile body moving in emergency and assigned with the priority information, the course-related information instructing the first mobile body to keep a course on a lane or a road on which the first mobile body is moving (Zeplin: ¶¶ 016-022; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle. [0020] The invention provides for this, [0021] in that the current position data and the travel direction vector (R′) of at least one emergency vehicle (2) are transmitted directly or indirectly to autonomous vehicles which are located on the projected travel route (B) of the emergency vehicle (2), and [0022] that these autonomous vehicles are made to clear the roadway of the forecast route or not to use it at all.)
and generate, for the second mobile body not assigned with the priority information, the course-related information instructing the second mobile body to make a lane change or pull over to a road shoulder on the road on which the second mobile body is moving, to provide space for the course of the first mobile body moving in emergency and assigned with the priority information (Zeplin: ¶ 077; data is first transmitted via radio link 71 from the emergency vehicle 2 to the traffic control computer 3, from which a signal is sent to a computer 3′ functionally connected to the traffic control computer 3, which in turn sends a signal to the autonomous vehicle 60 in front, which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road, as represented symbolically by the symbolized flashing signals)
Regarding claim 7, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 3. Zeplin further teaches:
wherein the mapping unit is configured to map a position of the first mobile body moving in emergency, together with priority information indicating prioritization over a second mobile body that is another mobile body out of the mobile bodies (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.)
and the generator is configured to generate, for the first mobile body moving in emergency and assigned with the priority information, the course-related information instructing the first mobile body to keep a course on a lane or a road on which the first mobile body is moving, and generate, for the second mobile body not assigned with the priority information, the course-related information instructing the second mobile body to make a lane change or pull over to a road shoulder on the road on which the second mobile body is moving, to provide space for the course of the first mobile body moving in emergency and assigned with the priority information (Zeplin: ¶¶ 016-022; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle. [0020] The invention provides for this, [0021] in that the current position data and the travel direction vector (R′) of at least one emergency vehicle (2) are transmitted directly or indirectly to autonomous vehicles which are located on the projected travel route (B) of the emergency vehicle (2), and [0022] that these autonomous vehicles are made to clear the roadway of the forecast route or not to use it at all.) (Zeplin: ¶ 077; data is first transmitted via radio link 71 from the emergency vehicle 2 to the traffic control computer 3, from which a signal is sent to a computer 3′ functionally connected to the traffic control computer 3, which in turn sends a signal to the autonomous vehicle 60 in front, which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road, as represented symbolically by the symbolized flashing signals)
Regarding claim 8, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 4. Zeplin further teaches:
wherein the mapping unit is configured to map a position of the first mobile body moving in emergency, together with priority information indicating prioritization over a second mobile body that is another mobile body out of the mobile bodies (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.)
and the generator is configured to generate, for the first mobile body moving in emergency and assigned with the priority information, the course-related information instructing the first mobile body to keep a course on a lane or a road on which the first mobile body is moving, and generate, for the second mobile body not assigned with the priority information, the course-related information instructing the second mobile body to make a lane change or pull over to a road shoulder on the road on which the second mobile body is moving, to provide space for the course of the first mobile body moving in emergency and assigned with the priority information (Zeplin: ¶¶ 016-022; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle. [0020] The invention provides for this, [0021] in that the current position data and the travel direction vector (R′) of at least one emergency vehicle (2) are transmitted directly or indirectly to autonomous vehicles which are located on the projected travel route (B) of the emergency vehicle (2), and [0022] that these autonomous vehicles are made to clear the roadway of the forecast route or not to use it at all.) (Zeplin: ¶ 077; data is first transmitted via radio link 71 from the emergency vehicle 2 to the traffic control computer 3, from which a signal is sent to a computer 3′ functionally connected to the traffic control computer 3, which in turn sends a signal to the autonomous vehicle 60 in front, which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road, as represented symbolically by the symbolized flashing signals)
Regarding claim 12, as detailed above, McNew as modified by ii.	Zeplin teach the invention as detailed with respect to claim 4. McNew further teaches:
wherein the mapping unit is configured to map a position of the first mobile body moving in emergency (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection)
Zeplin further teaches:
together with priority information indicating prioritization over a second mobile body that is another mobile body out of the mobile bodies, and the generator is configured to determine whether the first mobile body moving in emergency and assigned with the priority information is able to keep a first lane on which the first mobile body is moving, generate, for the first mobile body moving in emergency and assigned with the priority information, the course-related information instructing the first mobile body to change its course to a course using at least a second lane on a road on which the first mobile body is moving, in a case where the first mobile body is not able to keep the first lane on which the first mobile body is moving (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.)
and generate, for the second mobile body moving on the second lane to which the first mobile body is to change the course, the course-related information instructing the second mobile body to make a lane change or pull over to a road shoulder on the road on which the second mobile body is moving, to provide space for the course of the first mobile body moving in emergency and assigned with the priority information, in the case where the first mobile body is not able to keep the first lane on which the first mobile body is moving (Zeplin: ¶¶ 016-022; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle. [0020] The invention provides for this, [0021] in that the current position data and the travel direction vector (R′) of at least one emergency vehicle (2) are transmitted directly or indirectly to autonomous vehicles which are located on the projected travel route (B) of the emergency vehicle (2), and [0022] that these autonomous vehicles are made to clear the roadway of the forecast route or not to use it at all.) (Zeplin: ¶ 077; data is first transmitted via radio link 71 from the emergency vehicle 2 to the traffic control computer 3, from which a signal is sent to a computer 3′ functionally connected to the traffic control computer 3, which in turn sends a signal to the autonomous vehicle 60 in front, which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road, as represented symbolically by the symbolized flashing signals)
Regarding claim 17, McNew teaches a:
server for a mobility information provision system (McNew: Fig. 001; [road side unit acting as a server])

    PNG
    media_image1.png
    355
    480
    media_image1.png
    Greyscale

the mobility information provision system including a collector configured to collect field information or preliminary processed information by using a plurality of communication apparatuses provided for respective predetermined zones or respective predetermined sections (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection)
the field information including information about movement of a plurality of mobile bodies, the preliminary processed information being obtained by processing the field information (McNew: ¶ 014; Using the knowledge of the intersection and surrounding locale, the processor unit 11 evaluates vehicle (mobile unit) movement in the context of the intersection and local environment. Vehicle movement information includes at least vehicle location. From a series of location updates, vehicle direction, speed, and acceleration may be either calculated onboard the vehicle and reported to the roadside unit, or calculated in the processor associated with the roadside unit.)
a mapping unit configured to map positions of the mobile bodies on a basis of the field information or the preliminary processed information collected by the collector (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection)
a generator configured to generate course-related information by using information including the positions of the mobile bodies mapped by the mapping unit (McNew: ¶ 012; where accurate and timely mobile information 13 is determined and communicated to the roadside unit, allowing the roadside unit to track and predict vehicle trajectories.)
the course-related information being information on a course or a movable range within which each of the mobile bodies is able to move (McNew: ¶ 037; the intelligent vehicle may have knowledge of its route or end destination and be able to provide an explicit report to the stationary unit, indicating its immediate intentions at the intersection (e.g., proceed straight, turn left, etc.), as it approaches the intersection.)
McNew does not explicitly teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, by using the generated course- related information,; however, Zeplin does teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, by using the generated course- related information (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Zeplin because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Zeplin’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Zeplin’s device has been improved by directly controlling the vehicles in the area under centralized control of the system. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Zeplin’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because doing so allows the control system to reliably predict the movements of the vehicles under control better than in a system that provides driver alerts like McNew, this provides the benefit of more accurate and safe system operation.
McNew further teaches:
or information obtained on a basis of the course-related information and usable for determination or control of the movement of the corresponding one of the mobile bodies, the server comprising at least the collector out of the collector, the mapping unit, and the generator, wherein the generator is configured to generate the course-related information for each of the mobile bodies, to prevent hindrance to movement of a first mobile body moving in emergency, out of the mobile bodies (McNew: ¶ 017-019; the vehicle(s) meeting the criterion highest on the list is granted right of way over all other approaching vehicles. [wherein first listed is an] i) Emergency vehicle) (McNew: ¶ 033; the process invokes the right of way rules to determine which mobile unit or units has right of way, in block 35. The process then reports the result to all present mobile units, in block 36. Upon receiving the right of way determination results, the vehicles act according to the results,)
Regarding claim 18, McNew teaches a:
vehicle (McNew: ¶ 037; [an] intelligent vehicle)
for a mobility information provision system, the mobility information provision system including a collector configured to collect field information or preliminary processed information by using a plurality of communication apparatuses provided for respective predetermined zones or respective predetermined sections (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection)
the field information including information about movement of a plurality of mobile bodies, the preliminary processed information being obtained by processing the field information (McNew: ¶ 014; Using the knowledge of the intersection and surrounding locale, the processor unit 11 evaluates vehicle (mobile unit) movement in the context of the intersection and local environment. Vehicle movement information includes at least vehicle location. From a series of location updates, vehicle direction, speed, and acceleration may be either calculated onboard the vehicle and reported to the roadside unit, or calculated in the processor associated with the roadside unit.)
a mapping unit configured to map positions of the mobile bodies on a basis of the field information or the preliminary processed information collected by the collector (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection)
a generator configured to generate course-related information by using information including the positions of the mobile bodies mapped by the mapping unit (McNew: ¶ 012; where accurate and timely mobile information 13 is determined and communicated to the roadside unit, allowing the roadside unit to track and predict vehicle trajectories.)
the course-related information being information on a course or a movable range within which each of the mobile bodies is able to move (McNew: ¶ 037; the intelligent vehicle may have knowledge of its route or end destination and be able to provide an explicit report to the stationary unit, indicating its immediate intentions at the intersection (e.g., proceed straight, turn left, etc.), as it approaches the intersection.)
McNew does not explicitly teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, by using the generated course-related information; however, Zeplin does teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, by using the generated course-related information (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Zeplin because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Zeplin’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Zeplin’s device has been improved by directly controlling the vehicles in the area under centralized control of the system. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Zeplin’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because doing so allows the control system to reliably predict the movements of the vehicles under control better than in a system that provides driver alerts like McNew, this provides the benefit of more accurate and safe system operation.
or information obtained on a basis of the course-related information and usable for determination or control of the movement of the corresponding one of the mobile bodies, the vehicle comprising at least the controller out of the collector, the mapping unit, the generator, and the controller, wherein the generator is configured to generate the course-related information for each of the mobile bodies, to prevent hindrance to movement of a first mobile body moving in emergency, out of the mobile bodies (McNew: ¶ 017-019; the vehicle(s) meeting the criterion highest on the list is granted right of way over all other approaching vehicles. [wherein first listed is an] i) Emergency vehicle) (McNew: ¶ 033; the process invokes the right of way rules to determine which mobile unit or units has right of way, in block 35. The process then reports the result to all present mobile units, in block 36. Upon receiving the right of way determination results, the vehicles act according to the results,)
Claims 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Zeplin in view of Cross (US 20200193818 A1). As regards the individual claims:
Regarding claim 9, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 1. Zeplin further teaches:
wherein the mapping unit is configured to map a position of the first mobile body moving in emergency, together with priority information indicating prioritization over a second mobile body that is another mobile body out of the mobile bodies (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.)
and the generator is configured to determine whether the first mobile body moving in emergency and assigned with the priority information is able to keep a first lane on which the first mobile body is moving, generate, for the first mobile body moving in emergency and assigned with the priority information, the course-related information instructing the first mobile body to change its course to a course using at least a second lane on a road on which the first mobile body is moving, in a case where the first mobile body is not able to keep the first lane on which the first mobile body is moving (Zeplin: ¶¶ 016-022; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle. [0020] The invention provides for this, [0021] in that the current position data and the travel direction vector (R′) of at least one emergency vehicle (2) are transmitted directly or indirectly to autonomous vehicles which are located on the projected travel route (B) of the emergency vehicle (2), and [0022] that these autonomous vehicles are made to clear the roadway of the forecast route or not to use it at all.)
Neither McNew nor Zeplin explicitly teach: 
the course-related information instructing the first mobile body to change its course to a course using at least a second lane on a road on which the first mobile body is moving, in a case where the first mobile body is not able to keep the first lane on which the first mobile body is moving; however, Cross does teach: 
the course-related information instructing the first mobile body to change its course to a course using at least a second lane on a road on which the first mobile body is moving, in a case where the first mobile body is not able to keep the first lane on which the first mobile body is moving (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Zeplin further teaches:
and generate, for the second mobile body moving on the second lane to which the first mobile body is to change the course, the course-related information instructing the second mobile body to make a lane change or pull over to a road shoulder on the road on which the second mobile body is moving, to provide space for the course of the first mobile body moving in emergency and assigned with the priority information, in the case where the first mobile body is not able to keep the first lane on which the first mobile body is moving (Zeplin: ¶ 077; data is first transmitted via radio link 71 from the emergency vehicle 2 to the traffic control computer 3, from which a signal is sent to a computer 3′ functionally connected to the traffic control computer 3, which in turn sends a signal to the autonomous vehicle 60 in front, which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road, as represented symbolically by the symbolized flashing signals)
Regarding claim 10, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 4. Zeplin further teaches:
wherein the mapping unit is configured to map a position of the first mobile body moving in emergency, together with priority information indicating prioritization over a second mobile body that is another mobile body out of the mobile bodies (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.)
and the generator is configured to determine whether the first mobile body moving in emergency and assigned with the priority information is able to keep a first lane on which the first mobile body is moving, generate, for the first mobile body moving in emergency and assigned with the priority information (Zeplin: ¶¶ 016-022; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle. [0020] The invention provides for this, [0021] in that the current position data and the travel direction vector (R′) of at least one emergency vehicle (2) are transmitted directly or indirectly to autonomous vehicles which are located on the projected travel route (B) of the emergency vehicle (2), and [0022] that these autonomous vehicles are made to clear the roadway of the forecast route or not to use it at all.)
Neither McNew nor Zeplin explicitly teach:
the course-related information instructing the first mobile body to change its course to a course using at least a second lane on a road on which the first mobile body is moving, in a case where the first mobile body is not able to keep the first lane on which the first mobile body is moving; however, Cross does teach:
the course-related information instructing the first mobile body to change its course to a course using at least a second lane on a road on which the first mobile body is moving, in a case where the first mobile body is not able to keep the first lane on which the first mobile body is moving (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Zeplin further teaches: 
and generate, for the second mobile body moving on the second lane to which the first mobile body is to change the course, the course-related information instructing the second mobile body to make a lane change or pull over to a road shoulder on the road on which the second mobile body is moving, to provide space for the course of the first mobile body moving in emergency and assigned with the priority information, in the case where the first mobile body is not able to keep the first lane on which the first mobile body is moving (Zeplin: ¶ 077; data is first transmitted via radio link 71 from the emergency vehicle 2 to the traffic control computer 3, from which a signal is sent to a computer 3′ functionally connected to the traffic control computer 3, which in turn sends a signal to the autonomous vehicle 60 in front, which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road, as represented symbolically by the symbolized flashing signals)
Regarding claim 11, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 4. Zeplin further teaches:
wherein the mapping unit is configured to map a position of the first mobile body moving in emergency, together with priority information indicating prioritization over a second mobile body that is another mobile body out of the mobile bodies (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.)
and the generator is configured to determine whether the first mobile body moving in emergency and assigned with the priority information is able to keep a first lane on which the first mobile body is moving, generate, for the first mobile body moving in emergency and assigned with the priority information (Zeplin: ¶¶ 016-022; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle. [0020] The invention provides for this, [0021] in that the current position data and the travel direction vector (R′) of at least one emergency vehicle (2) are transmitted directly or indirectly to autonomous vehicles which are located on the projected travel route (B) of the emergency vehicle (2), and [0022] that these autonomous vehicles are made to clear the roadway of the forecast route or not to use it at all.)
Neither McNew nor Zeplin explicitly teach:
the course-related information instructing the first mobile body to change its course to a course using at least a second lane on a road on which the first mobile body is moving, in a case where the first mobile body is not able to keep the first lane on which the first mobile body is moving,; however, Cross does teach:
the course-related information instructing the first mobile body to change its course to a course using at least a second lane on a road on which the first mobile body is moving, in a case where the first mobile body is not able to keep the first lane on which the first mobile body is moving (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Zeplin further teaches:
and generate, for the second mobile body moving on the second lane to which the first mobile body is to change the course, the course-related information instructing the second mobile body to make a lane change or pull over to a road shoulder on the road on which the second mobile body is moving, to provide space for the course of the first mobile body moving in emergency and assigned with the priority information, in the case where the first mobile body is not able to keep the first lane on which the first mobile body is moving (Zeplin: ¶ 077; data is first transmitted via radio link 71 from the emergency vehicle 2 to the traffic control computer 3, from which a signal is sent to a computer 3′ functionally connected to the traffic control computer 3, which in turn sends a signal to the autonomous vehicle 60 in front, which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road, as represented symbolically by the symbolized flashing signals)
Regarding claim 13, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 1. Zeplin further teaches:
wherein the mapping unit or the generator is configured to determine that a predetermined zone or a predetermined section under control of the mobility information provision system is in an emergency situation (Zeplin: ¶ 026; effective area is preferably not static but adapted to the road topology along the forecast route and/or to the current traffic volume. In its smallest extent, for example, the effective area can only include the traffic lights at a road crossing to be crossed. At intersections of multi-lane roads with several turn-off lanes and a correspondingly complex traffic light circuit, the effective area can be selected more widely in order to cover all alternating light signal systems in the large area of the intersection. However, the effective range can also be extended, for example, to variable message systems in secondary roads and/or at laterally adjacent intersections, if this is required by the traffic routing or the traffic flow.) (Zeplin: Fig. 2A; [showing controlling the broader area])

    PNG
    media_image2.png
    686
    547
    media_image2.png
    Greyscale

Neither McNew nor Zeplin explicitly teach:
and the generator is configured to, in a case where the predetermined zone or the predetermined section under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the first mobile body moving in emergency to make a lane change to and move on an oncoming lane; however, Cross does teach:
and the generator is configured to, in a case where the predetermined zone or the predetermined section under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the first mobile body moving in emergency to make a lane change to and move on an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow) (Cross: Fig. 006; [showing allowing EV proceeding into an oncoming traffic lane])

    PNG
    media_image3.png
    554
    739
    media_image3.png
    Greyscale


Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Regarding claim 14, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 4. Zeplin further teaches:
wherein the mapping unit or the generator is configured to determine that a predetermined zone or a predetermined section under control of the mobility information provision system is in an emergency situation (Zeplin: ¶ 026; effective area is preferably not static but adapted to the road topology along the forecast route and/or to the current traffic volume. In its smallest extent, for example, the effective area can only include the traffic lights at a road crossing to be crossed. At intersections of multi-lane roads with several turn-off lanes and a correspondingly complex traffic light circuit, the effective area can be selected more widely in order to cover all alternating light signal systems in the large area of the intersection. However, the effective range can also be extended, for example, to variable message systems in secondary roads and/or at laterally adjacent intersections, if this is required by the traffic routing or the traffic flow.)
Neither McNew nor Zeplin explicitly teach:
and the generator is configured to, in a case where the predetermined zone or the predetermined section under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the first mobile body moving in emergency to make a lane change to and move on an oncoming lane.; however, Cross does teach:
and the generator is configured to, in a case where the predetermined zone or the predetermined section under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the first mobile body moving in emergency to make a lane change to and move on an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow) (Cross: Fig. 006; [showing allowing EV proceeding into an oncoming traffic lane])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Regarding claim 15, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 3. Zeplin further teaches:
wherein the mapping unit or the generator is configured to determine that a predetermined zone or a predetermined section under control of the mobility information provision system is in an emergency situation (Zeplin: ¶ 026; effective area is preferably not static but adapted to the road topology along the forecast route and/or to the current traffic volume. In its smallest extent, for example, the effective area can only include the traffic lights at a road crossing to be crossed. At intersections of multi-lane roads with several turn-off lanes and a correspondingly complex traffic light circuit, the effective area can be selected more widely in order to cover all alternating light signal systems in the large area of the intersection. However, the effective range can also be extended, for example, to variable message systems in secondary roads and/or at laterally adjacent intersections, if this is required by the traffic routing or the traffic flow.)
Neither McNew nor Zeplin explicitly teach:
and the generator is configured to, in a case where the predetermined zone or the predetermined section under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the first mobile body moving in emergency to make a lane change to and move on an oncoming lane.; however, Cross does teach:
and the generator is configured to, in a case where the predetermined zone or the predetermined section under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the first mobile body moving in emergency to make a lane change to and move on an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow) (Cross: Fig. 006; [showing allowing EV proceeding into an oncoming traffic lane])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Regarding claim 16, as detailed above, McNew as modified by Zeplin teach the invention as detailed with respect to claim 4. Zeplin further teaches:
wherein the mapping unit or the generator is configured to determine that a predetermined zone or a predetermined section under control of the mobility information provision system is in an emergency situation (Zeplin: ¶ 026; effective area is preferably not static but adapted to the road topology along the forecast route and/or to the current traffic volume. In its smallest extent, for example, the effective area can only include the traffic lights at a road crossing to be crossed. At intersections of multi-lane roads with several turn-off lanes and a correspondingly complex traffic light circuit, the effective area can be selected more widely in order to cover all alternating light signal systems in the large area of the intersection. However, the effective range can also be extended, for example, to variable message systems in secondary roads and/or at laterally adjacent intersections, if this is required by the traffic routing or the traffic flow.)
Neither McNew nor Zeplin explicitly teach:
and the generator is configured to, in a case where the predetermined zone or the predetermined section under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the first mobile body moving in emergency to make a lane change to and move on an oncoming lane; however, Cross does teach:
and the generator is configured to, in a case where the predetermined zone or the predetermined section under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the first mobile body moving in emergency to make a lane change to and move on an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow) (Cross: Fig. 006; [showing allowing EV proceeding into an oncoming traffic lane])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Bansal (US 20210034914 A1) which discloses a vehicle system that analyzes a series of images by applying gates to regions of interest and selecting an emergency vehicle path by weighing the attributes of the calculated gates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
   /MACEEH ANWARI/                 Primary Examiner, Art Unit 3663